PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 17/075,627
Filed: 20 Oct 2020
For COMMON SEARCH SPACE FOR MACHINE TYPE COMMUNICATIONS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on July 18, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On July 18, 2022, the petition fee was received, along with a corrected/updated ADS and the statement of unintentional delay required by 37 C.F.R. § 1.78(e)(3).

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been met, as has requirement (3) of 37 C.F.R. § 1.78(e).

The petition does not satisfy item (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) and item (3) of 37 C.F.R. § 1.78(c).

Turning to requirement (1) of 37 C.F.R. §§ 1.78(c) and  1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an ADS or a certificate of correction.  Consequently, a corrected/updated ADS has been included with this petition, however they cannot be entered since the material to be added to Office records has not been properly marked: Petitioner may wish to consider submitting a corrected/updated ADS where the material to be inserted has been underlined, as is required by 37 C.F.R. 1.76(c)(2).  See the second, third, and fourth-listed benefit claims on the third page.

It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Application Filing Receipt mailed on November 16, 2020 that sets forth, in pertinent part:
	
    PNG
    media_image2.png
    57
    681
    media_image2.png
    Greyscale


Turning to requirement (3) of 37 C.F.R. § 1.78(c), the language “the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional” has not been located in the petition.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

A duplicate petition fee is not required.


How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.





Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.